Joseph Life J.
Upon the foregoing papers it is ordered that this application to declare invalid a designating petition for a primary election is denied and the petition is dismissed.
The application is premised on the statement that one of three members of a committee to fill vacancies is an enrolled member
*979of a party other than the party which caused the petition to be circulated. That circumstance of itself does not invalidate the petition (Matter of Brennan v. Power, 307 N. Y. 818; Matter of Johnson v. Meisser, 24 A D 2d 719); and Matter of Richter v. Thaler (11 N Y 2d 722) is not to the contrary.